Title: Board of Visitors, University of Virginia, 11 July 1827
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Wednesday. July 11. The board met, present the same members as yesterday.
                        Communications were received & read from various persons. The Reports of the Bursar and Proctor were
                            received. After which the board were again occupied in attending on the public examination.
                        
                            
                                
                            
                        
                    